Citation Nr: 0821889	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-14 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.  The Board remanded the claim 
for additional development in July 2005.  


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.  

2.  The stressors upon which the diagnosis of PTSD was based 
are uncorroborated.  

3.  The veteran's PTSD first manifested many years after 
service, and that disability is not related to a corroborated 
in-service stressor.  


CONCLUSION OF LAW

The veteran's diagnosed PTSD was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002);  38 C.F.R. 
§ 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).    

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection for certain 
chronic diseases, including psychoses, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The determination is based on an analysis of all the evidence 
of record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007); 38 U.S.C.A. § 1154(b) 
(2007).

The provisions of 38 U.S.C.A. § 1154(b) are only applicable 
in cases where a veteran is shown to have actually served in 
combat with the enemy.  For application of 38 U.S.C.A. 
§ 1154(b), it is not sufficient that a veteran be shown to 
have served during a period of war or to have served in a 
theater of combat operations or in a combat zone.  To gain 
the benefit of a relaxed standard for proof of service 
incurrence of an injury or disease, section 1154(b) requires 
that the veteran have actually participated in combat with 
the enemy.  VAOPGCPREC 12-99 (October 18, 1999); 65 Fed. Reg. 
6257(2000).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

The veteran contends that while serving in Vietnam, he was 
exposed to combat stressors that support a PTSD diagnosis.  
Specifically, he alleges that his company was attacked by 
rocket and mortar fire, and two soldiers were killed as a 
result.  He also contends that he witnessed a fellow soldier 
commit suicide and saw another fellow soldier killed by 
friendly fire.    

The veteran's service personnel records reveal that he served 
in the Army as a warehouseman.  He was stationed in Vietnam, 
and as a result of this service he received the National 
Defense Service Medal, the Vietnam Service Medal, the Army 
Commendation Medal, and the Republic of Vietnam Campaign 
Medal.  The veteran's awards are consistent with service in 
Vietnam during the Vietnam War.  However, these awards are 
not indicative of combat.  The Board has reviewed the record, 
including the veteran's service medical and personnel 
records, and there is no evidence of combat duty in those 
records.  As the veteran does not have a confirmed history of 
engaging in combat with the enemy during service, his alleged 
stressors must be verified.  

The veteran's service medical records are negative for any 
complaints of or treatment for PTSD.  On separation 
examination in July 1970, the veteran made no psychiatric 
complaints, and his psychiatric system was found to be within 
normal limits.  Since the veteran had no psychiatric 
abnormalities at his separation examination, and there were 
no recorded complaints during approximately two years of 
service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established.  
38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for PTSD.  
38 C.F.R. § 3.303(b).

The first post-service clinical evidence of record of 
symptoms of PTSD is a July 1999 medical statement from a 
private physician where the veteran was diagnosed with PTSD 
and major depressive disorder.  

Post-service VA and private medical records dated from 
October 1999 to January 2007 show that the veteran received 
intermittent treatment for PTSD and depression.  Earlier 
private records show he was treated in 1980 for substance 
(alcohol) use disorder and chronic depression, and in 1983 
for depression and suicidal ideation.  

The veteran submitted an undated lay statement from his 
friend in support of his claim.  His friend reported that she 
had known the veteran since grade school and that when he 
returned home from serving in Vietnam, he was not the same 
person as before.  

In January 2007, the National Personnel Records Center (NPRC) 
attempted to verify the veteran's stressors of rocket and 
mortar fire, suicide, and friendly fire by searching the 
morning reports of the company in which he served.  The 
NPRC's response indicated that the morning reports of Company 
A, USAD, USARPAC were negative for any incidents of incoming 
rocket and mortar fire, friendly fire, or suicide during the 
veteran's service in Vietnam.  

On VA examination in February 2008, the veteran reported that 
during his period of service in Vietnam, he witnessed a 
fellow soldier commit suicide, saw another soldier get shot 
in the stomach, and experienced mortar and rocket attacks on 
his company every other night.  He complained of a long 
history of social isolation, anxiety, and difficulty relating 
to others since his service in Vietnam.  He reported having 
difficulty sleeping, feeling depressed and crying daily, 
wishing he were dead but denying active suicidal ideation, 
having nightmares about Vietnam, and experiencing 
hypervigilance and avoidance.  Examination revealed 
appropriate dress, but the veteran reported that he often 
neglected basic hygiene and tasks of daily living.  He 
presented as very depressed and sad-looking throughout the 
interview and was tearful at times.  He had coherent thought 
processes and content and had adequate orientation, 
attention, concentration, and memory.  He denied 
hallucinations and homicidal ideation.  There was some 
suicidal ideation, but the veteran had no actual plan.  He 
had fair insight, but his judgment was somewhat impaired due 
to his high level of alcohol consumption and poor compliance 
with treatment.  The examiner diagnosed the veteran with 
chronic PTSD, recurrent severe major depressive disorder, and 
alcohol dependence.  He explained that the veteran met the 
DSM-IV criteria for PTSD and opined that it was at least as 
likely as not that the veteran's reported stressors were 
responsible for his current psychiatric symptoms.     

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board concedes that the veteran carries a diagnosis of 
PTSD.  As such, the focus turns on whether the veteran's 
alleged stressors have been adequately confirmed.  The NPRC 
found in January 2007 that the stressors in connection with 
the veteran's PTSD claim were unverified.  There was no 
record showing any rocket or mortar attacks, friendly fire 
incidents, or suicides that occurred in the veteran's company 
during his service in Vietnam.  Additionally, the veteran's 
service personnel and treatment records are negative for any 
of his reported stressors.   

The Board is inclined to place low probative value on the 
February 2008 medical opinion from the VA examiner.  While 
the examiner related the veteran's PTSD to the reported 
stressors that occurred during his period of active service, 
the opinion appeared to have been based primarily upon a 
history provided by the veteran, rather than upon a review of 
the evidence of record.  The filtering of the veteran's 
account of his military service through his physician does 
not transform the veteran's account into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Although the VA examiner reviewed the veteran's 
entire claims file and found that his reported stressors were 
documented in the file, a review of the file only indicates 
the existence of the veteran's lay testimony regarding his 
stressors.  There is no objective credible supporting 
evidence of the veteran's alleged stressors in the file.      

The Board therefore finds that there is no evidence to 
support establishing a stressor for PTSD.  The credible and 
probative evidence is against the veteran's contention that 
he experienced stressors in service which have led to a 
diagnosis of PTSD.  Therefore, service connection for PTSD 
must be denied.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current PTSD because the evidence does not show that this 
disorder was present in service or due to the veteran's 
service in any way.  In addition, a psychosis was not 
diagnosed within one year of separation, so presumptive 
service connection for PTSD is not warranted.  

The veteran and his friend contend that his current PTSD is 
related to his active service.  However, as laypersons, they 
are not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran and his 
friend are competent to give evidence about what they 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of PTSD is in July 1999, approximately 29 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, the competent evidence of record does not show 
that any PTSD was incurred in or aggravated by service.

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's PTSD 
developed in service.  Therefore, the Board concludes that 
the PTSD was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003; rating 
decisions in March 2003; a statement of the case in February 
2004; and a supplemental statement of the case in July 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


